Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered February 26, 2004, convicting defendant, after a jury trial, of three counts of criminal mischief in the third degree, and sentencing him to an aggregate term of 90 days concurrent with five years’ probation, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The various evidentiary rulings at issue on appeal were proper exercises of the court’s discretion. The court properly excluded irrelevant, collateral and duplicative evidence, and its rulings had no adverse effect on defendant’s right to present a defense and confront witnesses (see Crane v Kentucky, 476 US 683, 689-690 [1986]; Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Friedman, Nardelli, Sweeny and Malone, JJ.